CM/ECF-GA Northern District Court                                    https://gand-ecf.sso.dcn/cgi-bin/GANDc_mkmin.pl?563857578073008-...
                          Case 4:19-cv-00219-AT Document 96 Filed 03/17/21 Page 1 of 1




                                                  4:19-cv-00219-AT
                                Spurlock et al v. Complete Cash Holdings, LLC et al
                                             Honorable Amy Totenberg

                                         Minute Sheet for proceedings held on 03/17/2021.


              TIME COURT COMMENCED: 10:30 A.M.
              TIME COURT CONCLUDED: 11:05 A.M.                     COURT REPORTER: Shannon Welch
              TIME IN COURT: 00:35                                 DEPUTY CLERK: Harry Martin
              OFFICE LOCATION: Rome

         ATTORNEY(S)                Charles Bridgers representing Chasity Spurlock
         PRESENT:                   Charles Bridgers representing Holly Elliott
                                    Charles Bridgers representing Tiffany Thomas
                                    Michael Evans representing Complete Cash Holdings, LLC
                                    Michael Evans representing Relogio, LLC
                                    Michael Evans representing Lisa Webster
                                    Matthew Herrington representing Chasity Spurlock
                                    Matthew Herrington representing Holly Elliott
                                    Matthew Herrington representing Tiffany Thomas
                                    Christopher Twyman representing Agora Notus, LLC
                                    Christopher Twyman representing Complete Cash Holdings, LLC
                                    Christopher Twyman representing Relogio, LLC
                                    Christopher Twyman representing Lisa Webster
         PROCEEDING
                                    Telephone Conference(Other Proceeding Non-evidentiary);
         CATEGORY:
         MINUTE TEXT:               The parties are to file a joint statement regarding the fee issue by COB on
                                    Friday, March 19, 2021.
         HEARING STATUS:            Hearing Concluded




1 of 1                                                                                                              3/17/2021, 11:18 AM
